
	

113 S2603 IS: Kisatchie National Forest Land Conveyance Act
U.S. Senate
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2603
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2014
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To provide for the conveyance of certain National Forest System land in the State of Louisiana.
	
	1.Short titleThis Act may be cited as the Kisatchie National Forest Land Conveyance Act.
			2.
			Finding
			Congress finds that it is in the public interest to authorize the conveyance of certain Federal
			 land in
			 the Kisatchie National Forest in the State of Louisiana for market value
			 consideration.
		
			3.
			 Definitions
			In this Act:
			
				(1)
				Collins camp propertiesThe term Collins Camp Properties means Collins Camp Properties, Inc., a corporation incorporated under the laws of the State.
			
				(2)
				SecretaryThe term Secretary means the Secretary of Agriculture.(3)StateThe term State means the State of Louisiana.
			
			4.
			Authorization of conveyances
			
				(a)
				Authorization
				(1)In generalSubject to valid existing rights and subsection (b), the Secretary may convey the Federal land
			 described in paragraph (2) by
			 quitclaim deed at public or
			 private sale, including competitive sale by auction, bid, or other
			 methods.
				
					(2)
					Description of landThe Federal land referred to in paragraph (1) consists of—(A)all Federal land within sec. 9, T. 10 N., R. 5 W.,  Winn Parish,
			 Louisiana; and
					
						(B)
						a 2.16-acre parcel of Federal land located in the SW¼ of sec. 4, T. 10 N.,
			 R. 5 W., Winn Parish, Louisiana, as depicted on a
			 certificate of survey dated March 7, 2007, by Glen L. Cannon, P.L.S. 4436.
					
				(b)
				First right of purchase
				Subject to valid existing rights and section 6, during the 1-year period beginning on the date of
			 enactment of this Act, on the provision of consideration by the Collins
			 Camp Properties to the Secretary, the Secretary shall convey, by quitclaim
			 deed,	to Collins Camp Properties all right, title and interest of the
			 United States in and to—
				
					(1)
					not more than 47.92 acres of Federal land comprising the Collins Campsites within sec. 9, T. 10 N.,
			 R. 5 W., in Winn Parish, Louisiana, as
			 generally depicted on a certificate of survey dated February 28, 2007, by
			 Glen L. Cannon, P.L.S. 4436;
			 and
				
					(2)
					the parcel of Federal land described in subsection (a)(2)(B).
				
				(c)
				Terms and conditions
				The Secretary may—(1)configure the Federal land to be conveyed under this Act—(A)to maximize  the marketability of the conveyance; or(B)to achieve management objectives;
			 and(2)establish any terms and conditions for the conveyances under this Act that the Secretary determines
			 to be in the public interest.
				
				(d)
				Consideration
				Consideration for a conveyance of Federal land under this Act shall be—(1)in the form of cash; and(2)in an amount equal to the market value of the
			 Federal land being conveyed, as determined under subsection (e).
				
				(e)
				Market value
				The market value of the Federal land conveyed under this Act shall be determined—(1)in the case of Federal land conveyed under subsection (b),  by an appraisal that is—(A)conducted in accordance with the Uniform Appraisal Standards
			 for Federal Land Acquisitions; and(B)approved by
			 the Secretary; or(2)if conveyed by a method other than the methods
			 described in subsection (b), by competitive
			 sale.
				
				(f)
				Hazardous substances
				(1)
					In generalIn any conveyance of Federal land under this Act, the Secretary shall meet disclosure requirements
			 for hazardous substances, but shall otherwise not be required to remediate
			 or abate the substances.(2)Effect
					Nothing in this section otherwise affects the application of the Comprehensive Environmental Response, Compensation, and
		Liability Act of 1980 (42 U.S.C. 9601 et seq.) to  the conveyances of Federal land.
			5.
			Proceeds from the sale of land
			
				(a)
				Deposit of receipts
				The Secretary shall deposit the proceeds of a conveyance of Federal land under section 4 in the
			 fund established under Public Law 90–171
		(commonly known as the Sisk Act) (16 U.S.C. 484a).
			
				(b)
				Use of funds
				Amounts deposited under subsection (a) shall be available to the Secretary until expended,
			 without further appropriation, for the acquisition of land and interests
			 in land in the Kisatchie National Forest in the State.
			
			6.
			Administration
			
				(a)
				Costs
				As a condition of a conveyance of Federal land to Collins Camp Properties under section 4, the
			 Secretary shall require Collins Camp Properties to pay at closing—(1)reasonable appraisal costs;  and(2)the cost of any administrative and environmental analyses required by
			 law (including regulations).
				
				(b)
				Permits
				(1)In generalAn offer by Collins Camp Properties for the acquisition of the Federal land under section 4 shall
			 be accompanied by a written statement from each holder of
			  a Forest Service special use authorization with respect to the Federal
			 land that specifies that the holder agrees to relinquish the
			 special use authorization on the conveyance of the Federal land to Collins
			 Camp Properties.(2)Special use authorizationsIf any holder of a special use authorization described in paragraph (1) fails to provide a written
			 authorization in accordance with that paragraph, the Secretary shall
			 require, as a condition of the conveyance, that Collins Camp Properties
			 administer the special use authorization according to the terms of the
			 special use authorization until the date on which the special use
			 authorization expires.
				
